                                                                               1 COLLEEN A. DÉZIEL (Bar No. 164282)
                                                                                    cad@amclaw.com
                                                                               2 GEORGE G. ROMAIN (Bar No. 141743)
                                                                                    ggr@amclaw.com
                                                                               3 ANDERSON, McPHARLIN & CONNERS LLP
                                                                                   707 Wilshire Boulevard
                                                                               4 Suite 4000
                                                                                   Los Angeles, California 90017-3623
                                                                               5 TELEPHONE: (213) 688-0080  FACSIMILE: (213) 622-7594

                                                                               6 Attorneys for Defendant Arrowhead Credit
                                                                                 Union
                                                                               7

                                                                               8                                 UNITED STATES DISTRICT COURT

                                                                               9                  CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

                                                                              10

                                                                              11 George C. Chatman,                                  Case No. 5:19-cv-02173-JGB-KKx
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623




                                                                              12                   Plaintiff,                        JUDGMENT IN FAVOR OF
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                                                                     ARROWHEAD CREDIT UNION AND
                                                                              13           vs.                                       AGAINST GEORGE C. CHATMAN
                                                                              14 Arrowhead Credit Union,                             Assigned to Hon. Judge Jesus G. Bernal
                                                     LAWYERS




                                                                              15                   Defendant.                        Complaint Filed: November 12, 2019

                                                                              16
                                                                              17           Defendant Arrowhead Credit Union filed its Motion to Dismiss the plaintiff’s Complaint
                                                                              18 pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(5) and 12 (b)(6) along with reply

                                                                              19 papers (Dkt. Nos. 9, 12 and 19), which was opposed by the plaintiff (Dkt. Nos. 15 and 16). The

                                                                              20 Court having reviewed all papers in support of and in opposition to Defendant Arrowhead Credit

                                                                              21 Union’s Motion to Dismiss in Chambers on January 24, 2020 determined the motion appropriate

                                                                              22 for resolution without a hearing.

                                                                              23           After consideration of the moving and responding parties’ Memoranda of Points and
                                                                              24 Authorities, the Court granted the Motion in its entirety and ordered the case Dismissed with

                                                                              25 Prejudice. Therefore, and for the reasons set forth in this Court’s order granting the Motion:

                                                                              26           IT IS HEREBY ORDERED ADJUDGED AND DECREED that judgment be, and
                                                                              27 hereby is, granted to Defendant Arrowhead Credit Union against plaintiff George C. Chatman on

                                                                              28 all causes of action alleged in the plaintiff’s Complaint and that plaintiff George C. Chatman take

                                                                  2135180.1
                                                  05528-012-001                                     JUDGMENT IN FAVOR OF ARROWHEAD CREDIT UNION
                                                                               1 nothing by way of his complaint against Arrowhead Credit Union; and

                                                                               2         2.      IT IS HEREBY FURTHER ORDERED ADJUDGED AND DECREED that, as
                                                                               3 the prevailing party in this action, defendant Arrowhead Credit Union shall recover from plaintiff

                                                                               4 George C. Chatman its costs of suit in accordance with Rule 3.1700 of the California Rules of

                                                                               5 Court, in an amount to be determined upon submission of a Memorandum of Costs by defendant

                                                                               6 Arrowhead Credit Union and entered by the Court.

                                                                               7

                                                                               8 DATED: February 3, 2020

                                                                               9
                                                                                                                               JESU
                                                                                                                               JESUS
                                                                                                                                  US G. BERNAL
                                                                              10                                               United
                                                                                                                               Unit
                                                                                                                                  ted
                                                                                                                                   ed States
                                                                                                                                      States District Court Judge

                                                                              11
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594
                                       LOS ANGELES, CALIFORNIA 90017-3623




                                                                              12
                                       707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              13

                                                                              14
                                                     LAWYERS




                                                                              15

                                                                              16
                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26
                                                                              27

                                                                              28

                                                                  2135180.1
                                                                                                                                  2
                                                  05528-012-001                                    JUDGMENT IN FAVOR OF ARROWHEAD CREDIT UNION
